DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Response to Election
Applicant’s election without traverse of Group I, claims 1-17, in the reply dated March 30, 2022, is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5, 13, 15, and 17 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claims 5, 13, 15, and 17: Claim 5 contains the trade names for several MACROLEX dyes; claim 13 contains the trade name THERMOFLOW EC14-738 for glass fibers; claim 15 contains the trade names HOSTAVIN N 30, CHIMASSORB-LS119, and SABOSTAB UV 62 for UV stabilizers; claim 17 contains the trade names EXXONMOBIL PP1105E1 and EXONMOBIL ACHIEVE Advanced PP1605 for polypropylenes.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the sources of certain dyes, glass fibers, UV stabilizers, and polypropylenes rather than the structure of the dyes, glass fibers, UV stabilizer, and polypropylenes themselves, and, accordingly, the identification/description is indefinite.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 2, 12, 14, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over CN107652653 (“Qin”; see 11-page English language translation) in view of Bernhard Pelzl, Rainer Wolf & Bansi Lal Kaul, “Plastics Additives,” Ullmann’s Encyclopedia of Industrial Chemistry, published online July 16, 2018 (“Pelzl”).
Considering Claims 1 and 2: Qin teaches an example composition containing 78 kg polypropylene, 20 kg glass fibers, 0.5 kg perylene black toner, 0.3 kg weather resistance additive, and 0.5 kg of other components.  (Qin, ¶ 49).  Qin describes, generally, the “laser transmittance” of the composition as being “high.”  (Id. ¶ 32).  The perylene black toner of Qin is a black pigment (id. ¶ 12) and Qin describes the use of this pigment as meeting the need “to develop a black modified plastic” (id. ¶ 7).  Accordingly, one of ordinary skill in the art would reasonably understand the black pigment in the composition of Qin to confer a black color on the composition.
	The polypropylene in the example composition of Qin at ¶ 49 reads on the matrix material comprising a polypropylene of claim 1.  
The approximately 0.5% perylene black toner pigment in the example composition of Qin at ¶ 49 reads on the dye system of claim 1.  The examiner notes that ¶ 27 of the original disclosure in the present case describes a perylene pigment as a suitable type of dye for use in the composition of the present invention.  Accordingly, the perylene black toner pigment of Qin falls within the broadest reasonable interpretation of the claimed “dye system,” when this term is read in light of the original disclosure.
The approximately 20% glass fibers in the example composition of Qin at ¶ 49 reads on the plurality of glass fibers of claim 1.
Qin does not teach that the example composition or the polypropylene embodiment of the disclosed composition contains a compatibilizer.  The examiner notes that Qin does teach that an embodiment containing polycarbonate, and modified resin (e.g., ABS, PET, or PBT), and the perylene black toner contains 0.1 to 5% of an interfacial compatibilizer.  (Id. ¶¶ 21, 25).  However, Pelzl teaches, generally that coupling agents (e.g., compatibilizers) are additives that “improve the adhesion between filler and polymer” and identifies “polypropylene modified with acrylic or maleic acid” as examples of coupling agents.  (Pelzl 42, second column, section 7.1; 44, first column, first full paragraph).  At ¶¶ 35-37, the original disclosure in the present application describes polypropylene modified by an acrylic acid or maleic anhydride monomer as a type of “compatibilizer.”  Accordingly, the examiner finds that the coupling agent of Pelzl falls within the broadest reasonable interpretation of the claimed “compatibilizer” when this term is read in view of the original disclosure.  Qin is analogous art because it is directed to the same field of endeavor as the claimed invention, namely laser transparent compositions used for laser welding.  Pelzl is analogous art because it is reasonably pertinent to the problem faced by the inventor, namely the selection of suitable additives to include in a polymer composition to achieve desirable properties.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the coupling agent of Pelzl in the example polypropylene composition of Qin, and the motivation to have done so would have been, as Pelzl suggests, that it would improve the adhesion between the filler of Qin (i.e., the glass fibers) and the polypropylene matrix.  (Pelzl, 42, second column, section 7.1).  As for the claimed amount of the compatibilizer (about 0.1 to about 10%), the examiner finds that one of ordinary skill would have a reasonable expectation of success in using the 0.1 to 5% amount suggested for the compatibilizer taught by Qin at ¶ 21 for the polycarbonate embodiment.  Additionally or alternatively, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches the general conditions of a composition corresponding to the claimed composition, and applicant has not presented any evidence indicating that the concentration of the compatibilizer is critical.
Qin does not identify the approximately 0.3% weather resistance additive used in the example composition of Qin at ¶ 49 to be a UV stabilizer.  However, Pelzl teaches that light stabilizer additives are used to protect against photodegradation caused by UV radiation.  (Pelzl, 8, second column, section 3.1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the light stabilizer additive of Pelzl (i.e., a UV stabilizer) as the weather resistance additive in the example composition of Qin, and the motivation to have done so would have been, as Pelzl suggest, that such additives protect against photodegradation caused by UV radiation.  (Id.).
Qin is silent as to the “laser transparency” of the composition.  The examiner notes that the term “laser transparency” in claims 1 and 2 is a property of the composition and the term does not specify either the thickness or the laser wavelength at which the “laser transparency” property is measured.  Accordingly, this property may be met at any sample thickness and any transparency conditions (e.g., laser wavelength).  The examiner notes that Qin identifies the “transmittance” of 2 mm-thick samples of the compositions to laser at wavelengths of 450-1100 nm.  (Qin, ¶¶ 62-63; Figure 1 of Chinese-language document).  It is not completely clear from Figure 1 of Qin what the transmittances of the sample compositions are under the conditions used by Qin (i.e., 2 mm samples, wavelengths of 450-1100 nm).  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, a composition having the claimed components in the claimed amounts exhibits the “laser transparency” required by claims 1 and 2.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. a laser transparency of at least 50% (claim  1) or 65% (claim 2) under at least one set of measurement conditions (i.e., sample thickness and laser wavelength), would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 12: The approximately 20% glass fibers in the example composition of Qin at ¶ 49 falls within the range of claim 12.
Considering Claim 14: The approximately 0.3% weather resistance additive in the example composition of Qin at ¶ 49 falls just below the range of claim 14.  However, one of ordinary skill would be motivated to increase the amount of this additive (e.g., by doubling the amount) in order to provide better weather resistance.  Further, Pelzl indicates that it is suitable to use 0.2-0.6% of UV absorbers in polypropylene moldings.  (Pelzl, paragraph bridging pages 20 and 21).
Considering Claim 16: Qin is silent as to the UV stability of the composition in terms of KJ/m2.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the reference.  However, the references teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, such a composition exhibits the claimed UV stability.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. a UV stability up to at least 2000 KJ/m2, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Claims 3 and 4 are rejected under 35 U.S.C. § 103 as being unpatentable over CN107652653 (“Qin”; see 11-page English language translation) in view of Bernhard Pelzl, Rainer Wolf & Bansi Lal Kaul, “Plastics Additives,” Ullmann’s Encyclopedia of Industrial Chemistry, published online July 16, 2018 (“Pelzl”), as applied above to claim 1, and further in view of US 2005/0203225 (“Nakagawa”).
Considering Claim 3: The relevant teachings of Qin and Pelzl are described above with respect to the obviousness rejection of claim 1.  Qin further teaches that the composition is used for laser welding.  (Qin, ¶¶ 2, 5, 9).
	Qin does not teach that the perylene black toner pigment comprises two or more polar organic compounds.  However, Nakagawa teaches a “laser-transmissible composition for forming of a laser-transmissible molded workpiece” and a “method for laser welding of the molded workpiece.”  (Nakagawa, ¶¶ 12-13).  Nakagawa teaches that “[t]he laser-transmissible composition having the hue of gray or black is significant for the industrial application thereof” and that “the hue of black” can be achieved “by combining the blue or green dyestuff colorant with the red dyestuff colorant and yellow dyestuff colorant.”  (Id. ¶ 149).  Nakagawa teaches that the dyes are anthraquinone, anthrapyridone, or triphenylmethane salts that preferably have “one or two sulfo groups as the anion group of the anion base.”  (Id. ¶ 76).  One of ordinary skill would understand that anthraquinone, anthrapyridone, or triphenylmethane compounds with sulfo groups that form salts are polar organic compounds.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the mixture of dye salts taught by Nakagawa to obtain the black color desired by Qin and Nakagawa, and the motivation to have done so would have been, as Nakagawa suggests, the dye salts taught by Nakagawa do “not cause discoloring of the hue under the heat treatment process such as injection-molding and then laser welding.”  (Id. ¶ 75).
Considering Claim 4: Nakagawa teaches that “[t]he laser-transmissible composition having the hue of gray or black is significant for the industrial application thereof” and that “the hue of black” can be achieved “by combining the blue or green dyestuff colorant with the red dyestuff colorant and yellow dyestuff colorant.”  (Nakagawa, ¶ 149).  As to the ratio range recited by claim 4, Nakagawa teaches examples where there a mixtures of dyes in the ratio of 1:1 and 4:6.  (Id. ¶ 223; 19, Table 3, Example Manufactures 5 and 6).  These values fall within the claimed ratio range.  While it is not clear to the examiner what dye colors are used in these mixtures of Nakagawa, one of ordinary skill would have a reasonable expectation of success in using a 1:1 mixture or 4:6 mixture of green and red dye given Nakagawa’s statement at ¶ 149 a black hue can be achieved by a mixture of these colors.
Claims 6-10 are rejected under 35 U.S.C. § 103 as being unpatentable over CN107652653 (“Qin”; see 11-page English language translation) in view of Bernhard Pelzl, Rainer Wolf & Bansi Lal Kaul, “Plastics Additives,” Ullmann’s Encyclopedia of Industrial Chemistry, published online July 16, 2018 (“Pelzl”), as applied above to claim 1, and further in view of EP346840-A2 (“Geddes”).
Considering Claim 6: The relevant teachings of Qin and Pelzl are discussed above with respect to the obviousness rejection of claim 1.
Qin and Pelzl do not teach a compatibilizer that is a polypropylene homopolymer with 3 to 10% grafted monomer with a polar functional group.  However, Geddes teaches a glass fiber-reinforced polypropylene that includes a coupling agent (i.e., compatibilizer) that is a polypropylene having 2 to 4% of a grafted carboxylic acid or derivative.  (Geddes, 3, lines 27-39).  Geddes teaches example compositions having polypropylene, glass fibers, and 1.0 parts of maleic anhydride-modified polypropylene having a maleic anhydride content of 2.7-3.6%.”  (Id. 4, Examples 1-6).  To the extent that the amount of maleic anhydride is “based on weight” in Geddes rather than a mol %, as recited by claim 6, makes the coupling agent of Geddes different in structure than the claimed compatibilizer, the examiner finds that the compositions would have substantially similar properties and functions.  Geddes is analogous art because it is directed to the same field of endeavor as the claimed invention, namely glass fiber-filled polypropylenes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a maleic anhydride-modified polypropylene having the claimed amount of maleic anhydride (i.e., 3 to 10 mole%) as a compatibilizer in the example composition of Qin, and the motivation to have done so would have been that Geddes teaches that such compatibilizers/coupling agents are suitable to use in preparing similar glass fiber-filled polypropylene composites.  (Id. 3, lines 27-39; 4, Examples 1-6).
Considering Claims 7 and 8: Gedes is silent as to the density or melt flow rate of the maleic anhydride-modified polypropylene.  However, evidentiary reference BONDYRAM 1001, Product Information, https://polyram-group.com/product/bondyram-1001/, downloaded June 17, 2022, provides evidence that a typical, commercially available maleated polypropylene compatibilizer has a density of 0.9.  This density meets the density requirement of claims 7 and 8.  The examiner notes that BONDYRAM was commercially available before the effective filing date of the claimed invention, as shown by evidentiary reference US 2018/0118930 (“Howie”) at ¶¶ 39 and 62.  Further, the present specification expressly identifies BONDYRAM 1001 as a maleic anhydride grafted homopolymer at ¶ 50.
Considering Claims 9 and 10: Gedess identifies numerous “carboxylic acids and derivatives thereof” including carboxylic acids such as acrylic acid and maleic acid in addition to maleic anhydride.  (Gedess, 3, lines 34-36).
Claims 11 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over CN107652653 (“Qin”; see 11-page English language translation) in view of Bernhard Pelzl, Rainer Wolf & Bansi Lal Kaul, “Plastics Additives,” Ullmann’s Encyclopedia of Industrial Chemistry, published online July 16, 2018 (“Pelzl”), as applied above to claim 1, and further in view of Product Description for THERMOFLOW Chopped Strands 738 for PP, http://web.archive.org/web/20150501085107/https:// www.jm.com/content/ dam/jm/global/en/engineered-products/EP-documents/ Product_Data_Sheets/Fibers/ Chopped_Strands/Americas/ThermoFlow_738.pdf, archived by WayBack Machine on May 1, 2015 (“THERMOFLOW Product Description”).
Considering Claims 11 and 13: The relevant teachings of Qin and Pelzl are described above with respect to the obviousness rejection of claim 1.
	Qin is silent as to the dimensions of the glass fibers (claim 11) or the specific commercial product used (i.e., the trade name) (claim 13).  However, THERMOFLOW Product Description teaches that THERMOFLOW 738 EC 14 glass fibers with a diameter of 14 µm and a length of 4 mm are “highly effective reinforcement for polypropylenes.”  (THERMOFLOW Product Description, page 2 of 3).  THERMOFLOW Product Description is analogous art because it is reasonably pertinent to the problem faced by the inventor, namely the selection of what specific reinforcements/additives to use in the polypropylene blend.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the THERMOFLOW 738 EC 14 fibers of THERMOFLOW Product Description as the glass fibers in the polypropylene composition of Qin, and the motivation to have done so would have been, as THERMOFLOW Product Description teaches, these fibers are “highly effective reinforcement for polypropylenes.”  (Id.). 
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons.  US 2021/0032467 (“Okamoto”) teaches a polyamide resin composition used for laser welding that has a high transmittance.  (Okamoto, ¶ 37).  Okamoto teaches that a light transmitting dye may be a mixture of red, blue, and green colorants that simulate a black colorant.  (Id. ¶ 86).  Okamoto teaches the use of various MACROLEX dyes.  (Id. ¶ 84)
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767